 ANDERSON CABINETSRobert E. Anderson and Richard E. Anderson, co-partners d/b/a/ Anderson Cabinets and CarpentersDistrict Council of Greater St. Louis, AFL-CIO.Cases 14-CA-11167, 14-CA-11420. and 14-CA11454March 28, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY. AND TRUESDALEOn August 31, 1978, Administrative Law JudgeWalter H. Maloney, Jr., issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the ChargingParty filed a brief in answer to the Respondent's ex-ceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andconclusions2of the Administrative Law Judge and toadopt his recommended Order.3as modified herein.' The Administrative Law Judge found, inter alia. that Respondent vio-lated Sec. 8(a)H1) of the Act "by imposing more onerous working conditionsbecause the employees, through their bargaining representative. enforced theterms and conditions of the outstanding collective bargaining agreement." Inreaching this conclusion, the Administrative Law Judge relied on the cred-ited testimony of several former employees that Respondent's then supervi-sor, Jim Anderson. made statements to the effect that he was going to run theshop "by the book," that he had obtained information about writing updisciplinary slips, and that employees would no longer have permission toattend to personal matters such as getting sodas and smoking on companytime. However. the record does not establish that these threats were imple-mented, and the complaint alleges only that Respondent threatened morearduous working conditions if the Carpenters was retained as bargainingrepresentative. Accordingly, we do not adopt the Administrative LawJudge's finding that more onerous working conditions were imposed but findthat Respondent threatened to impose them in violation of Sec, 8(aX I) of theAct.2 Member Murphy notes that the Administrative Law Judge's statement,"It is well established that the filing of a decertification petition, standingalone, does not justify an employer in withdrawing recognition from an in-cumbent union." appears to be contrary to the Board's decision in Telaulo-graph Corporation. 199 NLRB 892 (1972). However, this misstatement doesnot affect the result herein, as Respondent clearly withdrew recognition inthe context of its unlawful conductThe Administrative I.aw Judge. in his recommended remedy and Order,treated discnminatee Floyd T. Wildhaber as an unlawfully discharged work-ing employee rather than as an unlawfully discharged striker, recommendingthat Wildhaber be made whole for losses suffered by reason of Respondent'sdiscrimination against him without any requirement that such backpay com-mence only upon Wildhaber's unconditional application for reinstatement.Members Jenkins and Truesdale agree with the Administrative Law Judge'srecommended remedy in this regard, for the reasons set forth in the Board'srecent decision in Abilities and Goodwill. Inc., 241 NLRB 27 (1979-Mem-bers Penello and Murphy dissenting). Member Murphy, however, as dis-cussed in the dissenting opinion in Abilities and Goodwill, Inc., would notgrant backpay from the time of Wildhaber's discharge, but would find anybackpay obligation of Respondent to commence only at the time that Wild-haber made an unconditional offer to return to work.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, RobertE. Anderson and Richard E. Anderson, co-partnersd/b/a Anderson Cabinets, St. Louis, Missouri, theiragents, successors, and assigns, shall take the actionset forth in the said recommended Order, as so modi-fied:1. Substitute the following for paragraph (h):"(h) Threatening to impose more onerous termsand conditions of employment if its employees re-tained Carpenters as their exclusive bargaining repre-sentative."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WIL. NOT coercively interrogate employ-ees concerning their union activities.WE WILL NOT threaten employees with plantclosure or loss of benefits unless they abandontheir support for the Carpenters.WE WILL NOT promise employees increases inwages or benefits if they abandon their supportfor the Carpenters and select some other labororganization as their collective-bargaining repre-sentative.WE WILL NOT sponsor the circulation and fil-ing of a decertification petition.WE WILL NOT threaten to relocate the plant toa place where the Carpenters would be unable toact as collective-bargaining representative.WE WILL NOT threaten to impose more oner-ous terms and conditions of employment if ouremployees retain Carpenters as their exclusivebargaining representative.WE WILL NOT threaten to close the plant ifemployees refuse to return sums of money re-ceived as settlement of a wage restitution claim.WE WILL NOT tell employees that their unionactivities are the subject of company knowledgeand surveillance.WE WILL NOT discourage membership in andactivities on behalf of Carpenters' District Coun-cil of the Greater St. Louis Area, AFL-CIO, by241 NLRB No. 72513 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarging or otherwise discriminating againstemployees in their hire or tenure.WE WI.L NOT by any other means interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them by Section 7 ofthe Act.WE WIL.1. recognize and bargain collectivelywith Carpenters' District Council of the GreaterSt. Louis Area, AFL-CIO, as the collective-bar-gaining representative of all our production andmaintenance employees, exclusive of office cleri-cal employees and supervisors, and if we reachan agreement. WE WIL.L embody the terms of thatagreement in a signed written instrument.WE WILL offer to Floyd T. Wildhaber full andimmediate reinstatement to his former positionor, in the event that the position no longer exists,to substantially equivalent employment, withoutprejudice to his seniority and other rights andprivileges previously enjoyed, and WE WILL makehim whole for any loss of pay or benefits whichhe suffered by reason of the discrimination prac-ticed against him, with interest.ROBERT E. ANDERSON AND RICHARD E. AN-DERSON; CO-PARTNERS D/B/A ANDERSONCABINETSDECISIONFINDINGS OF FACTSTATEMENT OF THE CASEWAI.TER H. MALONEY, JR., Administrative Law Judge:This case came on for hearing before me at St. Louis, Mis-souri, upon a consolidated unfair labor practice complaint,'issued by the Regional Director for Region 14, which al-leges that the Respondent, Robert E. Anderson and Rich-ard E. Anderson, copartners d/b/a Anderson Cabinets,'violated Section 8(a)(1), (3), and (5) of the Act. More partic-ularly, the Consolidated Complaint alleges, inter alia, thatthe Respondent threatened employees with more onerousi The principal docket entnries in this case are as follows: Charge filedagainst Respondent by Carpenters' District Council of Greater St. Louis,AFL-CIO (herein called Union or Carpenters), in Case 14-CA-I11167 onFebruary 23, 1978, and amended charge filed against Respondent by Unionin Case 14-CA- 11420 on May 3, 1978; charge filed against Respondent inCase 11454 on May 12, 1978; consolidated complaint issued by RegionalDirector for Region 14, on June 2, 1978; Respondent's answer filed on June12, 1978; hearing held in St. Louis, Missouri, on June 20 and 21, 1978; briefsfiled with me by the General Counsel, the Charging Party. and the Respon-dent on August 7, 1978.2 Respondent admits, and I find, that it is a partnership which maintainsits place of business in St. Louis, Missouri, where it is engaged in the manu-facture, sale, distribution, and installation of wood cabinets. During the yearending December 31, 1977, a representative period, Respondent derivedgross revenues in excess of $500,000 and purchased at its St. Louis, Missouri,plant goods and merchandise indirectly from points and places outside theState of Missouri valued in excess of $50,000. Accordingly, Respondent is anemployer engaged in commerce within the meaning of Sec. 2(2), (6), and (7)of the Act. The Union and the Congress of Independent Unions (CIU) arelabor organizations within the meaning of Sec. 2(5) of the Act.working conditions if they retained the Union as their bar-gaining agent, promised employees benefits if they wouldabandon their support of the Carpenters, created an im-pression among employees that their union activities weresubject to company knowledge and surveillance, threatenedto close the plant if employees failed to return to the Com-pany certain sums received as a result of a settlement of anunfair labor practice case and a civil action between theUnion and the Respondent, solicited support for and filed adecertification petition aimed at removing the Carpentersas the bargaining agent, and coercively interrogated em-ployees about their union activities. The ConsolidatedComplaint further alleges that the Respondent refused tobargain collectively with the Union as the bargaining agentfor its production and maintenance employees and that itdischarged Floyd T. Wildhaber because of his union activi-ties. The Respondent denies the commission of independentviolations of Section 8(a)( ) of the Act, contends that Wild-haber quit his employment, and justifies its refusal to bar-gain with the Union on the basis that it had, and continuesto maintain, a good-faith doubt as to whether the Carpen-ters is the majority representative of its employees. Uponthese contentions the issues herein were joined.The Unfair Labor Practices AllegedThe Respondent is a partnership of two brothers, gener-ally referred to as Bob and Rich Anderson, who operate asmall cabinet manufacturing shop in St. Louis. They manu-facture and assemble kitchen cabinets and install them atvarious building sites throughout the metropolitan area.They employ about 7-10 employees, some of whom arerelated to them by blood or marriage. Although the Re-spondent is not a member of the Associated Cabinet Shopsof St. Louis, in 1976 it became a signatory to a 3-year agree-ment concluded between this Association and the Carpen-ters. The agreement covered its production employees andexpired on April 30, 1978.In July 1977, Carpenters Business Agent Larry Colemancame to the Respondent's shop to investigate allegationsthat the Respondent was continuing to pay less than theunion scale and was failing to meet its obligation to makehealth and welfare payments. He was denied access to theRespondent's books and was refused permission to speakwith the Respondent's employees. On August 2, 1977, theUnion wrote to the Respondent, accusing it of serious con-tract violations. On August 3, 1977,3 the Respondent's shopwas visited by a representative of the Congress of Indepen-dent Unions (CIU) for the purpose of organizing the Re-spondent's employees. I credit the testimony of former em-ployee Robert Meenan to the effect that Jim Anderson,brother of the owners and shop foreman during the summerand fall months of 1977,' advised him in advance of thearrival of the CIU representative that he was coming. TheCIU agent came to the premises with the knowledge andpermission of the owners and was introduced to employees3 The first charge herein was filed on February 23, 1978. Hence, any eventstaking place before August 23, 1977, may be relied upon by the GeneralCounsel only as evidence of animus, since they occurred before the com-mencement of the 10(b) period.4 .Anderson is an admitted supervisor during this period of time.514 ANDERSON CABINETSby J. Anderson. The shop employees listened to the CIUspokesman as he outlined for them the benefits of CIUmembership. After concluding his remarks, he passed outCIU cards, which employees signed and returned. Afterleaving the plant, he called Bob Anderson and told himthat he had collected designation cards from the employeeswho were present. On or about August 8, the CIU filed arepresentation petition (14-RC-8549) seeking to representthe Respondent's employees. This petition was later with-drawn.During the afternoon of the day on which the CIU agentvisited the shop, J. Anderson suggested to some employeesthat if they abandoned the Union the Respondent couldestablish a health insurance program with Blue Cross-BlueShield, could set up a retirement plan, and might even havea little left over for a wage increase. A few days later, J.Anderson said that he had a conversation with his attorneyand asked employees to forget what he had previously saidbecause he was not allowed to say anything on behalf of theCIU. At or about this same time, he told employees that theshop was going to be run strictly by the book.Early in August, the Union filed both a civil action andan unfair labor practice charge against the Respondent forfailing to abide by the terms and conditions of the outstand-ing agreement. As a result of a settlement, concluded onSeptember 27, the Respondent made back payments to theUnion's health and welfare fund and was required to makewage restitution to various employees for the difference be-tween the union scale and what they had been receiving.Sometime in September J. Anderson informed various em-ployees that the Company would have to "go Carpenter"and pay employees backpay. He also stated that the Com-pany would not be able to get rid of the Carpenters at thattime but would have to wait until the contract expired. Hesaid that his brothers, Rich and Bob, would have a hardtime coming up with the money to pay employees backpayfor the difference between the Carpenters scale and whatthey had been receiving and suggested that they might evenhave to sell their Cadillacs to do so.Sometime thereafter J. Anderson also told employeesthat the shop would have to be run "by the book." Heinformed them there would be no more personal privilegeson company time, such as smoking, getting sodas, or usingthe bathroom, and that such activities would have to beconfined to the 10-minute break periods. He also said hehad gone to the Carpenters' Hall and had found out how toissue warning slips for tardiness and absenteeism. He toldemployees that the Union had informed Rich and Bob whohad reported their contract violations and stated that theUnion would not stand behind the employee or employeesin question because all the Union was interested in was themoney they received as a part of the settlement. He alsovoiced the opinion that if the shop were to close it wouldreopen far away so that the union business agent, whom hereferred to with an obscene term, would not be coming inand out.After the backpay checks from the settlement were dis-tributed at the union hall, J. Anderson again hinted to someemployees that it would be a nice gesture if they wouldreturn their backpay checks to the Company. He told for-mer employees Steven Holmes and Mark Gebhardt that theCompany could not afford to remain open if employeesretained their backpay checks and asked them if they wouldreturn their checks. They refused. J. Anderson also askedformer employee Robert Meenan why he had gone to theunion hall to complain about the size of the check andasked Meenan to return his check. He told him that theAnderson brothers had to take out a loan to get the moneyto meet the backpay obligation. J. Anderson made the samerequest to other employees.In the late fall or early winter, J. Anderson ceased beingshop foreman and resumed his former job as truckdriver.He explained in his testimony that he changed jobs becausethe responsibility of the foreman's position was interferingwith his family life. He also felt that he lacked the back-ground and education for the position. Early in JanuaryRich and Bob Anderson held a meeting at the shop of em-ployees, including Robert D. Rhyneer. Rhyneer was themost experienced and highest paid cabinetmaker in theshop. Prior to the meeting in question, Bob Anderson hadsounded him out about taking J. Anderson's job as fore-man. Bob Anderson told the assembled employees that pro-duction was down and that the Company needed someonein the shop to keep it going, because he and Rich could notbe in the shop all the time. He mentioned that J. Andersonwould be driving a truck and would not be foreman anylonger, and that his role in the shop would be limited tomachine repair. I credit the corroborated testimony of sev-eral former employees that Bob Anderson also said thatRhyneer was being appointed foreman and asked for theirassent to this appointment. All agreed that he would be themost suitable person for the job. Bob Anderson instructedemployees to take their problems to Rhyneer, even if he orRich were at the plant at the moment. From that point on,Rhyneer began assuming additional functions. He was the"saw man," meaning that he obtained work orders from theoffice and cut out component parts for cabinets. These partswere then passed along to other employees for additionalphases of the production process. In addition to acting as asaw man, Rhyneer began inspecting cabinets. From time totime, he gave orders to other employees and started watch-ing other employees as they performed their tasks. He hadlengthy closed-door conferences with Rich and Bob Ander-son when they were in the shop. Questions concerning workproblems were brought directly to Rhyneer. whereas previ-ously employees had gone either to J. Anderson or to Richand Bob Anderson. On one occasion Rhyneer initialed thetimecard of an employee who had neglected to punch out. Icredit testimony of various employees that he granted themtime off because of illness or in order to attend to personalerrands. Rhyneer arrived at the plant half an hour beforestarting time and normally was the one who unlocked thedoors to the shop, although other employees also had keys.Rich and Bob normally did not arrive at the shop until themiddle of the morning and were in and out of the buildingall day attending to other aspects of the business. Duringtheir absences, Rhyneer was the only person in charge ofplant production.Early in February the Union held a meeting of Ander-son's employees at the union hall to discuss proposals for anew contract. About six persons, including Rhyneer, at-tended the meeting and made suggestions for proposals.These proposals were incorporated into a letter, dated Feb-ruary 27, in which the Union gave the Anderson brothers515 DECISIONS OF NATIONAL LABOR RELATIONS BOARD60 days' notice that it wanted to negotiate a new agreementto replace the contract which was due to expire on April 30.On the morning following the gathering at the union hall.a ftew' employees. including Rhyneer. held a conversation inthe company office at the plantjust before starting time andtalked about union representation. I credit the testimony ofDonna Thien that Rhyneer brought up the idea of forminga company union. lie suggested that Blue Cross BlueShield offered a better health insurance program than theCarpenters did and made the further suggestion that theemployees would be better served by using the monthlydues now being paid to the Carpenters for higher wages anda profit-sharing plan. In response to a question, he repliedthat Bob and Rich Anderson had no idea that he was mak-ing this proposal and asserted that he thought up the ideahimself. Rhyneer continued to discuss the idea of a com-pany union with employees throughout the day.The following day Rhyneer spoke with the employeesagain. He said he had talked with his lawyer and was ad-vised that if he wanted to go ahead with the formation of acompany union he would have to resign as foreman, sincehe could get into trouble if he continued to pursue this ideawhile remaining a foreman. Miss Thien agreed that the bestthing to do was to do what his lawyer told him, so Rhyneersaid he would speak to Bob and Rich when they came inand would resign as foreman. Later that day. Rhyneer toldMiss Thien and Miss Selby that he was no longer foremanbecause the Andersons would not give him any moremoney.5However, Rhyneer continued to perform the samefunctions he had in the past, and no one was appointed toreplace him as foreman.Shortly thereafter Rhyneer and leadman Tom Hardy, thestepson of Bob Anderson, circulated a handwritten decerti-fication petition, which various employees signed. On Feb-ruary 14. they circulated a typewritten petition to the sameeffect, which Hardy. Rhyneer, and Rhyneer's sister, also anemployee in the shop, later took to the Board office. Thepetition was submitted on February 21 in support of an RDpetition which Rhyneer filed in his own name (Case 14RD 610). On February 23, the Union filed the first of thethree charges which have given rise to the consolidatedcomplaint in this case.A few days after the filing of the RD petition, severalemployees, including Rhyneer, went into the office togetherand informed Bob Anderson that the RD petition had beenfiled. His response was a remark to the effect that he wouldnegotiate with whomever the employees selected.About this point in time, Miss Thien began having sec-ond thoughts about decertifying the Carpenters and askedthe Carpenters to have a meeting with employees at thehall. Such a meeting was held. but only Miss Thien andemployees Floyd Wildhaber and Shirley Selby attended.Apparently the Carpenters satisfied these employees as tothe quality of their representation. They notified the Ander-sons that Miss Thien was appointed shop steward. MissThien asked Rhyneer if it would be possible for her to with-draw her name from the RD petition. It is unclear whetherI discredit testimony in the record from Bob Anderson, his relatives. andRhyneer to the effect that Rhyneer had never accepted the position as fore-man in he first instance because the Company and Rhyneer could never gettogether on a nominal pay raise which Rhyneer was demanding as he priceor becoming fireman.Rhyneer still had the petition in his possession or whether itwas on file at the Regional Office. In any event, Rhyneersaid that it was impossible to have a signature removed, soMiss Thien let the matter drop.About March 13, Bob Anderson approached Miss Thien,Miss Selby, and Wildhaber and asked them who had filedthe charges at the Board. They replied that they did notknow. Miss Thien and Miss Selby were discharged 2 dayslater for reasons not at issue in this proceeding. Thereafter,Wildhaber was appointed shop steward by the Carpenters,and the Employer was so notified.On April I1, the decertification petition was dismissed.and all parties, including the Andersons, were notified ofthe dismissal. The Acting Regional Director stated as thereason for his dismissal that he had concluded that the pe-tition was company-sponsored because Rhyneer was, in hisjudgment, a supervisor within the meaning of the Act. Thedismissal was appealed to the Board, and the Board af-firmed the Regional Director in an order dated May 23.This order contained the proviso that the petition would besubject to reinstatement depending on the outcome of theinstant case.In March, Larry Coleman phoned Bob Anderson andmade a verbal request to get together for the purpose ofnegotiating a new contract. Bob Anderson stated that hewould call him back but he never did. On April 24, Cole-man again phoned Bob Anderson about negotiating a con-tract. Bob Anderson told him that there were matters cur-rently pending at the Labor Board and he did not want todo anything until they were resolved. On April 28, just 2days before the contract was due to expire, both Andersonscalled Ollie Langhorst. secretary-treasurer of the Carpen-ters, and told him that they had a good-faith doubt that theCarpenters represented their employees. Langhorst's onlyreply was to ask them if their lawyer had told them to makethis statement. Bob Anderson replied in the affirmative.The Carpenters struck all cabinet shops with whom theyhad contracts on May I. However, no strike action tookplace at the Anderson establishment until Thursday, May4, when former employee Thien and shop steward Wild-haber began to picket the premises. No other employeesjoined in the strike. Miss Thien and Wildhaber carried signswhich read, in part, that the employees of Anderson were"On Strike" because the Andersons "refuse to bargain."On Monday, May 8, Bob and Rich Anderson came outto the sidewalk where Miss Thien and Wildhaber werepicketing and handed Wildhaber two checks, one for ac-crued vacation pay and the other for wages due. Bob An-derson told him that "you haven't shown up for work thelast couple of days so you are being terminated for this." Asof that moment, no replacement had been hired for Wild-haber. No contention has been advanced that either Wild-haber or Miss Thien were guilty of any picket line miscon-duct.Analysis and ConclusionsI. The supervisory status of Robert D. RhyneerIn dismissing the decertification petition filed by Rhy-neer, the Acting Regional Director concluded that the peti-516 ANDERSON CABINETStion was employer-sponsored because Rhyneer was a super-visor within the meaning of Section 2(1 I) of the Act. TheRespondent challenged his determination in this proceed-ing, and the Board. in affirming the Director, stated that itsaffirmation was subject to revision. depending upon theoutcome of this case. Because of both the Board's Order inCase 14 RD 610 and its decision in Sern-U-Stores. Inc..234 NLRB 1134 (1978), the question must now be resolvedon the basis of the record herein.Rhyneer was promoted to the position of foreman to takethe place of J. Anderson, an admitted supervisor. I put littlecredence in the claim that the plant actually ran itself' anddid not need a foreman. In fact, Bob Anderson solicitedRhyneer to replace J. Anderson and told the employeeswho assembled for a meeting in early or mid-January thatthe shop needed someone to get the work moving, sinceproduction was down. The Respondent cannot convinc-ingly say now that it did not need a shop foreman when, inJanuary, it was telling its employees the reverse.I have also credited the testimony of several employeesthat the thrust of the January meeting was to appoint Rhy-neer foreman, not to ask him in front of his fellow workerswhether he wanted to become foreman. This second con-tention of the Respondent is as implausible as the assertionthat the shop was not really in need of a foreman at all.This claim is contradicted by the Respondent's own testi-mony. Hence. Rhyneer was placed in a supervisory postand was held out by the Respondent to its employees asbeing the incumbent in such a position.Additional factors also support the conclusion that Rhy-neer was a supervisor. There were, and presumably still are,large stretches of time throughout a normal workday whenneither of the principals were present on the premises.Hence Rhyneer was and is the ranking person in the shopin the absence of its owners. This state of affairs arguesstrongly that he is a supervisor. Rhyneer began to carry outhis supervisory responsibility immediately after his appoint-ment by giving orders, overseeing production. granting em-ployees excused absences, initialing a timecard, inspectingwork, and generally taking charge by handling routineproblems that arose on the production line so that Bob andRich Anderson could attend to other aspects of the busi-ness. It is also clear that his purported resignation as fore-man was a sham which bore no relation to the functions hecontinued to fill. In the light of these considerations. it isquite clear that, at least since mid-January. Robert D. Rhy-neer was a supervisor within the meaning of Section 2(11)of the Act. I so find and conclude.2. The independent 8(a)(I) allegationsThe events which took place early in August 1977, whenthe CIU agent visited the Respondent's premises and solic-ited union cards from its employees in the presence of su-pervisor J. Anderson. lie outside the period of limitationsand hence cannot be relied upon as a basis for findings ofindependent violations of Section 8(a)( I ) of the Act. How-ever, after August 23, 1977, the Respondent committed re-peated violations of the Act through the words and conductof its foreman, J. Anderson, as follows:(a) After the Respondent had concluded a settlement ofits 1977 back wage dispute with the Union. it agreed tomake restitution to several of its employees for the differ-ence between the contract scale and what in fact the Re-spondent had been paying them. Shortly thereafter, J. An-derson took steps to try and recover these back paymentsfor his brothers. While hinting about or requesting a returnof payments was a chintzy thing to do, I do not believe thatmere suggestions or requests to this effect constitute unfairlabor practices, so I would dismiss paragraphs 3(G) and (H)of the complaint. However, when J. Anderson told employ-ees Holmes and Gebhardt that the Company would notremain open if employees retained their backpay checks, hewas making an untrue statement and one which his brothercontradicted in the record in this case. Such statements con-stitute threats to close the plant if Holmes and Gebhardtdid not return the wage restitution payments and is a formof illegal pressure prohibited by Section 8(a)( 1 ) of the Act.(b) When J. Anderson told employees that if the shopwere to close it would reopen far from its existing locationso that union agent Coleman could not come in and out, hewas guilty of interference with protected activities and vio-lated Section 8(a)( 1) of the Act.(c) Shortly after the CIU representative left the plant, J.Anderson told employees that their selection of the CIU ora company union would result in better pay and benefits.He later told them that he had consulted a lawyer and thatthey should erase from their minds whatever he had said tothem in this score. I conclude that these remarks were madein the first part of August and that a prosecution of theRespondent for such statements is barred by limitations.Accordingly. I dismiss paragraph 3(b) of the consolidatedcomplaint. However, such remarks are illustrative of theattitude and sentiments of the Respondent and indicate ananimus on its part which has a direct bearing on laterevents,(d) Sometime in September, after it appeared that a set-tlement with the Carpenters was inevitable, J. Andersontold employees that the Company could not get rid of theCarpenters at that time but would have to wait until thecontract expired. While not abundantly clear from the rec-ord, this remark may have been prompted by the fact thatthe CI U's representation petition, filed in early August, wasuntimely under the Board's contract bar rules. In any event,his remark that the employer intended to take steps toeliminate the bargaining agent constitutes interference withprotected rights in violation of Section 8(a)(1) of the Act. Itis also illuminating as to the origin of events which tookplace in February 1978 and thereafter.(e) Anderson made statements, both before and after thecommencement of the period of limitations, to the effectthat he was going to run the shop "by the book," that hehad obtained information about writing up disciplinaryslips, and that employees would no longer have permissionto attend to personal matters (such as getting sodas, smok-ing, etc.) on company time. His statement amounts to animposition of more onerous working conditions in reprisalfor union activities and is a violation of Section 8(a)(I) ofthe Act.(f) J. Anderson also told employees that the Union haddisclosed to the Respondent who had lodged the complaintconcerning the withholding of wages and health and wel-fare payments. He said that the Union was not going to517 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprotect the employee who informed on the Company. Heasked Meenan why he had complained to the Union aboutthe amount of the backpay settlement. This statement con-stituted a threat of reprisal, coercive interrogation, and anindication that union activities of employees were the sub-ject of company surveillance, all of which are violations ofSection 8(a)( 1) of the Act.(g) Robert D. Rhyneer, who took J. Anderson's place,committed unfair labor practices attributable to the Re-spondent, as follows:(1) It is a classic violation of the Act for a supervisor tosponsor, circulate, or file a decertification petition. Rhyneeradmittedly did all of these things and, in so doing, violatedSection 8(a)( ) of the Act.(2) In connection with his effort to decertify the Carpen-ters, Rhyneer suggested to employees on several occasionsin early February that the elimination of the Carpenterswould result in better health insurance coverage and anincrease in other benefits. Such statements constitute illegalpromises which violate Section 8(a)(1) of the Act.(3) The consolidated complaint alleges that Rhyneer in-structed employees not to remove their names from thedecertification petition. The reference is to Rhyneer's re-marks to Miss Thien when she requested to remove hername from the petition. I do not construe his remarks onthis occasion as an instruction to her or as an act on his partprohibiting her from removing her name. Rather, it appearsthat he was saying to her that it was not possible at thisjuncture for her to remove her name. Whether accurate orinaccurate, the statement was merely an expression of opin-ion as to the rules and procedures surrounding the process-ing of a decertification petition and does not constitute aviolation of the Act. Accordingly, I would dismiss para-graph 5(M) of the consolidated complaint.The complaint also alleges that Robert Anderson interro-gated employees concerning who filed charges against theCompany with the Board. The question was in fact posed toMisses Thien and Selby and to Wildhaber in mid-March. Itamounts to coercive interrogation which violates Section8(a)(1) of the Act.3. The Respondent's refusal to bargainThere is no dispute either that the Respondent told theUnion on April 28 that it would not bargain or that it re-frained from bargaining with the union prior to that dateconcerning revisions to the contract due to expire on April30. Bob Anderson testified that he would not have bar-gained collectively with the Union at any time after Febru-ary 21 because Rhyneer had filed a decertification petitionand had come into the office with several other employeesto inform Anderson of' his action. Upon advice of counsel,he and his brother called the Union and proclaimed theirgood-faith doubt that the Union represented a majority oftheir employees.There is little in their dealings with the Carpenters overthe years that could possibly justify use by the Andersons ofthe term "good faith." In 1976, they failed to live up to theircontractual commitments until the Union brought pressureto force them to do so. In 1977, they repeated the samedelinquency and thereby engendered the filing of both anunfair labor practice charge and a civil action in federaldistrict court. When these actions were being threatened bythe Carpenters, the Respondent permitted a rival union tocome on to their premises to solicit the support of theiremployees and aided and abetted this effort through theantiunion comments of their brother and foreman, Jim An-derson. When these efforts failed, J. Anderson informedemployees that the Company wold have to wait a fewmonths to get rid of the Carpenters and coupled his re-marks with a series of coercive acts and illegal promises.In February the Respondent, by and through its newlyappointed supervisor, Rhyneer, sponsored a decertificationpetition and promised employees a better deal if they wouldgo along with the petition. The Respondents waited untilthe eleventh hour before the contract expiration date toinform the Carpenters that they no longer recognized themas bargaining agent. It is against such a background that aclaim of good faith must be evaluated. To support thisclaim the employer must present clear and convincing evi-dence of loss of support by a union. The evidence must becapable of raising a reasonable doubt of the Union's contin-ued majority. Retired Persons Pharmacy v. N.L.R.B., 519F.2d 486 (2d Cir. 1975).As the Eighth Circuit put it in Boyle's Famous CornedBeef Company v. N.L.R.B., 400 F.2d 154, 166 (8th Cir.1968), a "supervisor cannot be used as a tool or instrumentof management in fostering or aiding a new union, andstrict principles of agency are not required to hold manage-ment responsible for the union activity of its supervisoryemployees." In this case, Bob and Rich Anderson let theirbrother and Rhyneer carry out the plans which theybrought to ultimate fulfillment in the telephone call toLanghorst on April 28.The Respondent's basic justification on April 28 for re-fusing to bargain with the Carpenters was the filing of adecertification petition on February 21, a petition which bythat time had been dismissed by the Regional Director. It iswell established that the filing of a decertification petition,standing alone, does not justify an employer in withdrawingrecognition from an incumbent union. Celanese Corporationof America. 95 NLRB 664 (1951): Autoprod, Inc., 223NLRB 773 (1976). These and many other cases have consis-tently stood for the proposition that a claim of good-faithdoubt as to the continued majority status of a union willnot be entertained where it is raised in the context of em-plover unfair labor practices. Such is the manifest contextof the Respondent's claim herein. Accordingly, I concludethat by failing and refusing to bargain with the Carpenterson and after April 28, 1978, the Respondent herein violatedSection 8(a)( ) and (5) of the Act.4. The discharge of Floyd T. WildhaberWildhaber was the Union's shop steward at the time ofhis discharge on May 8. On that date he had been picketingin front of Respondent's place of business for 3 days insupport of the Carpenters' strike of all unionized cabinetshops in the St. Louis area. Wildhaber did not in fact quithis job, and the Respondent admits that no replacementsfor him had been hired as of the time he was terminated.His absence from the shop on May 4, 5, and 8 was due to astrike and his participation therein, and the Respondentwas well aware of this fact. Calling a strike a voluntary quit518 ANDERSON CABINETSor an absence from work justifying discharge is to writeSection 13 out of the Act. This is just what the Respondentattempted to do when it fired Wildhaber because he hadengaged in such union activities. The discharge plainly vio-lated Section 8(a)(1) and (3) of the Act.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record herein considered as awhole, and pursuant to Section 10(c) of the Act. I make thefollowing:CONCLUSIONS OF LAW1. Respondent Robert E. Anderson and Richard E. An-derson, copartners d/b/a Anderson Cabinets, is an em-ployer engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2. Carpenters' District Council of Greater St. Louis,AFL-CIO, and the Congress of Independent Unions arelabor organizations within the meaning of the Act.3. All production and maintenance employees employedby the Respondent at its St. Louis, Missouri, shop, exclusiveof office clerical employees and supervisors as defined in theAct, constitute a unit appropriate for collective bargainingwithin the meaning of Section 9(b) of the Act.4. At all times material herein, the Carpenters have beenthe representative for the purposes of collective bargainingof the employees in the unit described above in Conclusionof Law 3 and, by virtue of Section 9(a) of the Act, havebeen and are now the exclusive representative of all theemployees in said unit for the purposes of collective bar-gaining with respect to wages, hours, and terms and condi-tions of employment.5. By failing and refusing to bargain with the Carpentersas the collective-bargaining representative of its employeesin the unit described above in Conclusion of Law 3, theRespondent herein violated and continues to violate Sec-tion 8(a)(5) of the Act.6. By discharging Floyd T. Wildhaber because he en-gaged in union activities, the Respondent violated Section8(a)(3) of the Act.7. By the acts and conducts set forth above in Conclu-sions of Law 5 and 6; by coercively interrogating employeesconcerning their union activities; by sponsoring the circula-tion and filing of a decertification petition: by promisingemployees benefits if they would abandon their support forthe Carpenters and select some other labor organization astheir bargaining representative: by threatening employeeswith plant closure if they continued to support the Carpen-ters as their bargaining agent and if they refused to returnto the Respondent money received as settlement of a wagerestitution claim: by threatening to relocate the plant to aplace where the Carpenters would be unable to act as thebargaining agent of the Respondent's employees: by impos-ing more onerous working conditions because the employ-ees, through their bargaining representative, enforced theterms and conditions of the outstanding collective-bargain-ing agreement; and by telling employees that their unionactivities were the subject of company knowledge and sur-veillance and that they would be penalized for seeking theassistance of the Union, the Respondent herein violatedSection 8(a)(1) of the Act.8. The unfair labor practices found herein adversely af-fect commerce among the several States, within the mean-ing of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent herein has committedcertain unfair labor practices, I will recommend that it beordered to cease and desist therefrom and to take otheractions designed to effectuate the purposes and policies ofthe Act. Since the violations in question are repeated andpersistent and include a discriminatory discharge, I will rec-ommend to the Board a so-called broad 8(a)(1) order de-signed to suppress any and all violations of that Section ofthe Act. J. C. Penne'Co., Inc. (Store 1814), 172 NLRB1279, fn. 1 (1968). I will further recommend that the Re-spondent be required to offer full and immediate reinstate-ment to Floyd Wildhaber to his former or a substantiallyequivalent position and that it also be required to make himwhole for any loss of pay or benefits which he has sufferedby reason of the discrimination practiced against him, to becomputed in accordance with the Woolworth formulae, withinterest thereon calculated in accordance with the adjustedprime rate used by the U. S. Internal Revenue Service tocompute interest on tax payments. Florida Steel Corpora-tion, 231 NLRB 651 (1977); Isis Plumbing & Heating Co.,138 NLRB 716 (1962). I will recommend that the Respon-dent be required to recognize and bargain collectively withthe Carpenters as the duly designated representative of itsemployees and to post the usual notice, advising employeesof their rights and of the results of this case.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record herein considered as a whole,and pursuant to Section 10(c) of the Act. I make the follow-ing recommended:ORDER7Respondent Robert E. Anderson and Richard E. Ander-son, co-partners d/b/a Anderson Cabinets, and their super-visors, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to recognize and bargain collectively withCarpenters' District Council of the Greater St. Louis Area,AFL-CIO, as the collective-bargaining representative of itsproduction and maintenance employees.(b) Coercively interrogating employees concerning theirunion activities.(c) Threatening employees with plant closure or withloss of benefits unless they abandon support for the Carpen-ters.(d) Threatening employees with reprisal if they enforcethe terms of an outstanding collective bargaining agree-ment.(e) Sponsoring the circulation and filing of a decertifica-tion petition.6 F W. Woolworth Corparny, 90 NLRB 289 (1950).7 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations. be adopted by the Board and become itsfindings. conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.519 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(f) Promising employees benefits if they abandon sup-port for the Carpenters and select some other labor organi-zation as their collective bargaining representative.(g) Threatening to relocate the plant to a place where theCarpenters would be unable to act as collective-bargainingrepresentative.(h) Imposing more onerous terms and conditions of em-ployment because the employees seek to enforce the termsof a collective-bargaining agreement.(i) Threatening to close the plant if employees refuse toreturn to the Respondent sums of money received as settle-ment of a wage restitution claim.(j) Telling employees that their union activities are thesubject of company knowledge and surveillance.(k) Discouraging membership in and activities on behalfof Carpenters' District Council of the Greater St. LouisArea, AFL-CIO, or any other labor organization, by dis-charging or otherwise discriminating against employees intheir hire or tenure.(I) By any other means interfering with, coercing, or re-straining employees in the exercise of rights guaranteed tothem by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a) Recognize and, upon request, bargain collectivelywith Carpenters' District Council of the Greater St. LouisArea, AFL-CIO, as the collective-bargaining representativeI In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."of all of its production and maintenance employees, exclu-sive of office clerical employees and supervisors as definedin the Act, and, upon reaching agreement, embody theterms of said agreement in a signed, written instrument.(b) Offer to Floyd T. Wildhaber full and immediate rein-statement to his former position or, in the event his formerposition no longer exists, to substantially equivalent em-ployment, without prejudice to his seniority or to otherrights which he formerly enjoyed.(c) Make whole Floyd T. Wildhaber for any loss of payand benefits which he has suffered by reason of the dis-crimination found herein, in the manner described above inthe section entitled "The Remedy."(d) Post at its St. Louis, Missouri, place of business cop-ies of the attached notice marked "Appendix."' Copies ofthe Appendix, on forms provided by the Regional Directorfor Region 14, shall be signed by a representative of theRespondent, shall be posted by it immediately upon receiptthereof, and shall be maintained by it for 60 consecutivedays thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken to insure that such notices are notaltered, defaced, or covered by any other material.(e) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll and other records necessary to analyze the amount ofbackpay due under the terms of this Order.(f) Notify the Regional Director for Region 14, in writ-ing, within 20 days from the date of this Order, what stepsit has taken to comply herewith.Insofar as the consolidated complaint herein alleges mat-ters that have not been found to be unfair labor practices,said consolidated complaint is hereby dismissed.520